IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 45004 & 45005

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 304
                                               )
       Plaintiff-Respondent,                   )   Filed: January 5, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
MARCUS DAMIEN EVANS,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum period of
       confinement of three years, for possession of a controlled substance, affirmed; and
       judgment of conviction and unified sentence of seven years, with a minimum period of
       confinement of three years, for possession of forged notes or bank bills, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 45004, Marcus Damien Evans pleaded guilty to one count of possession of
a controlled substance, methamphetamine, Idaho Code § 37-2732(c)(1).         The district court
imposed a unified sentence of seven years, with three years fixed. In Supreme Court Docket
Number 45005, Evans pleaded guilty to one count of possession of forged bank bills or notes,
I.C. § 18-3605. The district court imposed a unified sentence of seven years, with three years
fixed. Evans appeals, contending that his sentences are excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Evans’s judgments of conviction and sentences are affirmed.




                                                   2